Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eli and Karen Yecheskel appeal the district court’s order granting Defendants’ motions for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Yecheskel v. Bank of Am. Corp., No. 8:09-cv-02335-RWT, 2010 WL 118366 (D.Md. Jan. 7, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.